Exhibit Hardinge Inc. - Discussion Materials $8.00 per Share Offer to Acquire All of the Outstanding Shares of Hardinge Inc. February 4, 2010 1 Legal Disclaimer Romi A TRADITION OF INNOVATION Important Information This presentation has been provided for informational purposes only and is neither an offer to purchase nor a solicitation of an offer to sell securities of Hardinge. Subject to future developments, additional documents regarding a transaction with Hardinge may be filed with the Securities and Exchange Commission (the "Commission") and, if and when available, would be accessible for free at the Commission's website at http://www.sec.gov. Investors and security holders are urged to read such disclosure documents, if and when they become available, because they will contain important information. Romi is not currently engaged in a solicitation of proxies from the shareholders of Hardinge. However, in connection with Romi's proposal to acquire Hardinge, certain directors and officers of Romi may participate in meetings or discussions with Hardinge shareholders. Romi does not believe that any of these persons is a "participant" in the solicitation of proxies under SEC rules.
